Fourth Court of Appeals
                               San Antonio, Texas
                                   November 21, 2022

                                   No. 04-22-00681-CV

                        IN THE INTEREST OF E.G.K., a Child

                From the 166th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2021-PA-01021
                       Honorable Kimberly Burley, Judge Presiding


                                     ORDER
       Appellant’s first motion for an extension of time to file her brief is GRANTED.
Appellant’s brief is due on or before December 2, 2022.



      It is so ORDERED November 21, 2022.


                                                               PER CURIAM



      ATTESTED TO:__________________________
                  MICHAEL A. CRUZ,
                  CLERK OF COURT